Concur — Stevens, P. J., Capozzoli, Nunez and Steuer, JJ.; McNally, J., dissents in the following memorandum: I dissent and vote to grant leave to appeal. In my opinion, the claimed excessiveness of the $9,000 verdict should be reviewed. Plaintiff was struck by a toppling mannikin on October 1, 1965. She was treated that day and one week later and never saw the treating physician again until several days before the trial in 1969. She claims to have been treated by a doctor in Florida. Her testimony was taken subject to connection. It was never connected. The proof shows that the plaintiff was absent from work for two weeks and did not see the doctor in Florida until a year before the trial.